DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed method of maintaining glucose homeostasis in a patient.
The closest prior art of record is Glasberg et al (U.S. Pub. 2007/0060971 A1, hereinafter “Glasberg”) and Osorio et al (U.S. Pat. 7,727,147, hereinafter “Osorio”).
However, these references dos not disclose the method as claimed or described above.
Regarding claim 1, the closest prior art of record fails to teach among all the limitations or render obvious the claimed steps of measuring, by a second sensor in communication with the microprocessor, a hepatic artery blood flow; calculating a ratio of the portal vein blood flow to the hepatic artery blood flow, the magnitude of the ratio being an indication that the patient has been fed and has a need for administration of a glucose homeostasis agent to maintain glucose homeostasis; and in response to the indication, administering, by the pump implanted in the patient and in communication with the microprocessor, insulin or glucagon through a tip of an implanted catheter, positioned in a falciform ligament of the patient, to a portal vein of the patient, wherein only the tip of the implanted catheter connected to the pump extends within the portal vein of a portal venous system, wherein no other catheter is connected to the pump.
Specifically, the closest prior art of Glasberg does not appear to disclose the step of calculating the claimed ratio using the claimed first and second sensors, since Glasberg only appears to disclose a first sensor, connected to a microprocessor, that measures portal vein flow. For instance, see Glasberg at para [0228] disclosing that a blood flow sensor adapted to detect a rate of blood flow in the portal vein, the blood flow sensor being part of a food intake detection device 50 which is shown in Fig. 1 to be connected to a control unit 42; this unit is interpreted to include a microprocessor by virtue of being small enough to be implantable, as disclosed in para [0222]). Glasberg at para [0231] discloses an “elevated blood glucose level”, determined by the technique disclosed in para [0228], the detection of which causes the control unit 42 to increase insulin in the blood; it is understood to be inherent that the control unit 42 would only increase insulin in the blood when it is needed to maintain glucose homeostasis.
However, Glasberg only relies on the measurement from the first sensor to determine that a patient has been fed and requires an increase in insulin in the blood to maintain glucose homeostasis. Glasberg does not disclose a need for a second sensor to measure hepatic artery blood flow and to calculate a magnitude of a ratio being an indication that the patient has been fed and has a need for administration of a glucose homeostasis agent. 
Further, while Osorio discloses a method for glucose monitoring in which sensors can be located at multiple sites to obtain information in monitoring an overall glycemic state, including portal/hepatic circulation (see Osorio at col. 8, lines 56-58), this disclose does not appear teach or suggest the specific second sensor that measures hepatic artery flow and which is used to calculate a magnitude of a ratio being an indication that the patient has been fed and has a need for administration of a glucose homeostasis agent. 
Osorio also discloses delivering the insulin to the portal/hepatic system through the catheter (see col. 14, lines 22-27) through a tip of the catheter to the portal vein (see col. 15, lines 24-29 disclosing injecting or infusing the substance to the portal vein which is interpreted to require delivery via the catheter tip), but does not disclose the claimed subject matter as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
09/28/2021